         Case:20-00285-swd       Doc #:15 Filed: 02/18/2020        Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF MICHIGAN


IN RE:                                     §
                                           §
Angela Joy LaCombe                         §     CASE NO. 20-00285
                                           §     Hon. Scott W. Dales
   Debtor(s)                               §     Filed: 1/24/2020




   COVERSHEET TO DEBTOR’S FIRST PRE-CONFIRMATION AMENDED
                      CHAPTER 13 PLAN

NOW COMES Debtor, Angela Joy LaCombe, by and through her attorney, Jeffrey D.
Mapes, and for her First Pre-Confirmation Amended Chapter 13 Plan, states as follows:

       1.      The original Chapter 13 Plan was filed using an outdated Plan template.


The Plan remains unchanged in all aspects with the exception of formatting.


Dated: February 18, 2020                    __/s/___________________________
                                            Kim Kolbe, Legal Assistant
                                            Jeffrey D. Mapes PLC
                                            29 Pearl St. NW, Ste. 305
                                            Grand Rapids, MI 49503
